DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Allowable Subject Matter
Claims 2, 6, 7, 11, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowling et al. (US Pub. No. 2014/0039517 A1).
Regarding claim 1, Bowling et al. disclose a holding device 68 (Figs. 2-5) for holding a surgical mechatronic assistance system and/or a surgical instrument the holding device comprising: a proximal end 67 (Figs. 4 & 5) configured to attach to a 
an operator control device for releasing and/or locking the first joint and/or the second joint for placing the holding device in a desired pose (paragraph [0074]); a controller 52 (paragraph [0085]; cart 52 controls via controllers 124 & 126) for controlling the holding device: and at least one receiver for electromagnetic radiation in electrical communication with the controller and configured to transmit signals to the controller based on received electromagnetic signals of a surgical navigation system (paragraphs [0085]-[0092]), wherein: the holding device is configured to be operated in a navigation mode and an operator mode, in the operator mode the holding device  is configured to be operated manually via an operator control unit, in the navigation mode, the holding device is configured to commands from the surgical navigation system (paragraph [0062]), and wherein the controller is configured to, based on the received signal, determine that the holding device is present in a navigated surgical environment and to switch the holding device into the navigation mode (paragraph [0063]).
Regarding claim 5, Bowling et al. further disclose at least one transmitter 216 (paragraph [0107]) configured to transmit electromagnetic radiation for transmitting signals to the surgical navigation system (paragraph [0107]). 
Regarding claim 8, Bowling et al. further disclose wherein the at least one transmitter 216 is configured to emit a signal if one or more brakes on the first 
Regarding claim 9, Bowling et al. further disclose a navigation camera for capturing an operating field (paragraph [0107] - ‘216’ may be called a camera).
Regarding claim 10, Bowling et al. further disclose wherein the holding device is set up for providing is configured to provide signals captured by the navigation camera to an interface for the surgical navigation system in processed or unprocessed form (paragraph [0107] - ‘localizer [216] outputs to the processor 218 signals based on the position and orientation of the trackers to the localizer…Based on the received signals, navigation processor 218 generates data indicating the relative positions and orientations of the trackers 212 and 214 to the localizer 216.’).
Regarding claim 25, Bowling et al. disclose a method for communicating between a holding device 68 (Figs. 2-5) and a surgical navigation system 216 (paragraph [0107]), the method comprising: receiving, at the holding device 68, electromagnetic radiation from the surgical navigation system 216 via a receiver 214 (paragraph [0107]); transmitting, in response to the reception of the electromagnetic radiation, a signal to a controller 52 (paragraphs [0085]-[0092]); and switching, in response to reception of the signal at the controller 52, the holding device 68 into a navigation mode such that the holding device 68 is configured to receive commands from the surgical navigation system 216 (paragraphs [0062]-[0063]).
Regarding claim 26, Bowling et al. further disclose transmitting commands, from the surgical navigation system 216 to the holding device 68, via the 
Regarding claim 27, Bowling et al. further disclose transmitting, from a transmitter of the holding device 68 electromagnetic radiation for transmitting signals to the surgical navigation system 216, and receiving the signals at the surgical navigation system 216 wherein the signals represent a status of the holding device 68 and/or of an attached device (paragraphs [0062]-[0063], [0085]-[0092], & [0107]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 13, 2021